DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to the Rule 312 specification amendment dated 2/17/2022, filed after the Notice of Allowance mailing date of 2/7/2022. 
The amendment filed on 2/17/2022 under 37 CFR 1.312 has been entered.
 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to an irradiation apparatus optically coupled to a flow cell irradiation chamber containing a liquid to be irradiated, comprising a support structure, one or more radiation sources coupled to the support structure and optically coupled to the flow cell irradiation chamber via at least one port or aperture, a heat exchange cooling mechanism removing heat from the one or more radiation sources as claimed, and a photodiode or CCD radiation intensity feedback mechanism for dynamically controlling the delivery of the radiation to the liquid to be irradiated or a monitoring/detection mechanism, and control circuitry for dynamically controlling the delivery of the radiation to the liquid to be irradiated; wherein the photodiode or CCD radiation intensity feedback mechanism or the monitoring/detection mechanism is thermally coupled to the one or more radiation sources. Owen et al. (US Patent Application Publication 2005/0152146) in view of Barsky et al. (US Patent Application Publication 2009/0208386) and Engel et al. (US Patent Application Publication .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799